DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 10/21/2019; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 06/25/2019.
Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 11, and 20) are directed to the managing of inventory and price data (e.g. receiving data on inventory; determining an inventory level; generating a decision on a price change). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as sales activities and business relations. The commercial interactions are entered into when the determining inventory levels and generating prices changes are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – module, scanning devices, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0049) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as module, scanning devices. When considered individually, the module, scanning devices claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s 470 can also be one or more of a number of output mechanisms known to those of skill in the art. In some instances, multimodal systems enable a user to provide multiple types of input to communicate with the computing system 400. The communications interface 480 generally governs and manages the user input and system output. There is no restriction on operating on any particular hardware arrangement and therefore the basic features here may easily be substituted for improved hardware or firmware arrangements as they are developed.”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 4, 5 8-10, 12, 14, 15, 18, and 19 directed to iteratively determining the inventory levels and price changes.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include method of organizing human activity which include commercial interactions . Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 6, 7, 13, 16, and 17 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20100250329, Sanli, et al. to hereinafter Sanli in view of United States Patent Publication US 20130278425, Cunningham, et al. 

Referring to Claim 1, Sanli teaches a system, comprising:
a product inventory engine (PIE) module, configured to:
receive data on an inventory of an item from one or more scanning devices (See Cunningham) (
Sanli: Sec. 0018, describes usage history of appliances, customers, an individual, household, family, business, organization, or other socially or economically defined entity);

receive supply data for the item in a specified period of time (
Sanli: Sec. 0018, describes receiving, analyzing, and determining targets based of seasonal supply data in which the Examiner is interpreting as a specified period of time);

determine an inventory level of the item based on the data and the supply data (
Sanli: Sec. 0025, The expected sales for a product/location combination in a sales period may depend on the available inventory and forcasted demand for that week. 
Sanli: Sec. 0029, the data store(s) 64 can store geography data 60, product data 62, and constraints 63 that identify inventory levels, base sales volumes, price elasticity, local preferences, local demand, business constraints, linking constraints, etc.),
Sanli describes determining and forecasting of inventory levels which is determined by using supply data.

 and an intelligent pricing engine (IPE) module, configured to:
receive a set of rules regulating the item (
Sanli: Sec. 0026, Certain constraints may also be incorporated into the markdown optimization. For example, sales period prices of each product/location pair (pk,1, pk,2, . . . , pk,T) may be required to follow certain business rules. Example business rules may include: successive sales period prices must be non-increasing; sales period prices must be chosen from a given set of admissible price points; an upper and/or lower bound on the amount of change in sales period price from one sales period to the next; a lower bound of a price change for a first markdown; an upper bound for the overall price change for the entire clearance horizon; limitations on the frequency of price changes such as maximum number of price changes, minimum weeks between two successive markdowns; limitations on dates of price changes such as certain dates that markdowns may not occur, dates by which a markdown must be taken; as well as others.);
Sanli describes the uses of rules for managing pricing in which at 0065 teaches all the components and entities of the application works and is executed with modules.

generate a decision on a price change for the item based on the inventory level of the item and the set of rules (
Sanli: Sec. 0027, describes the changing of prices based on constraints and inventory, wherein the constraints and inventory are used in a calculation (rule));

send the decision to one or more entities (
Sanli: Sec. 0028-0030, describes the execution for the plan for determining the inventory markdown optimization.).

Sanli does not explicitly teach scanning devices
However, Cunningham teaches scanning devices (
Cunningham: Sec. 0023, Another way to switch prices at the POS station is to remove the barcode label from the low-priced item, and place it on the high-priced item, so that when the high-priced item is scanned, the low-priced item barcode will be scanned and read by the POS station)

Sanli and Cunningham are both directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Cunningham at 0129, 0174, 0201). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli, which teaches detecting and managing pricing problems in view of Cunningham, to efficiently apply analysis of pricing data to enhancing the capability to using devices for capturing data. (See Cunningham at 0023, 0148, 0174).


Referring to Claim 2, Sanli teaches the system of claim 1, Sanli does not explicitly teach wherein the one or more scanning devices comprise a point-of sale device, a robotic device, or a hand-held device. 
However, Cunningham teaches wherein the one or more scanning devices comprise a point-of sale device, a robotic device, or a hand-held device (
Cunningham: Sec. 0030, Another object is to provided such a POS-based system, wherein the database is a relational database management system (RDBMS) that maintains information relating to the price of coded products offered for said retail environment and scanned at the POS-based checkout system, and also relating to whether or not any scanned coded product has been classified as a special product and applied a special security code, or a non-special product and applied a non-special security code, to assist in carrying out a two-factor authentication process supported at the POS-based checkout system, where coded products are purchased and theft activity might be pursued
Cunningham: Sec. 0037, bar code reader reads a bar code label on a product being scanned at the POS station.).

Sanli and Cunningham are both directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Cunningham at 0129, 0174, 0201). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli, which teaches detecting and managing pricing problems in view of Cunningham, to efficiently apply analysis of pricing data to enhancing the capability to using devices for capturing data. (See Cunningham at 0023, 0148, 0174).

Referring to Claim 3, Sanli teaches the system of claim 1, wherein the inventory level of the item is a predictive inventory level of the item or a current inventory level of the item (
Sanli: Sec. 0025, describes the forecasting and the available levels of inventory.).

Referring to Claim 4, Sanli teaches the system of claim 1, wherein the IPE module is further configured to:
receive data on historical inventory levels of the item; generate the decision on the price change for the item, based partially on the data of the historical inventory levels of the item (
Sanli: Sec. 0025-0027, 0049, Fig. 9 describes determining price decision by forecasting and determining the available levels of inventory based on time periods which includes past and current inventory levels.).

Referring to Claim 5, Sanli teaches the system of claim 1, wherein:
the PIE module is further configured to specify a threshold for the inventory level of the item (
Sanli: Sec. 0025-0027, 0049, 0065, Fig. 9 describes modules used for the calculation for determining inventory levels for items with includes make decisions based of certain inventory levels and constraints, in which the Examiner is interpreting as threshold.);
the IPE module is further configured to generate the decision on the price change for the item based on the threshold (
Sanli: Sec. 0025-0027, 0049, 0065, Fig. 9 describes modules used for the calculation for determining inventory levels for items with includes make decisions based of certain inventory levels and constraints, in which the Examiner is interpreting as threshold. Additionally, 0027 describes making decision for determining price adjustments).


Referring to Claim 8, Sanli teaches the system of claim 1, Sanli does not explicitly teach wherein the entities comprise an associate of a store, a point of sale, a self-checkout device, a website, a portal, an application, a digital inventory label, a headquarter, a region, a store, a supplier, or archived inventory data.
However, Cunningham teaches wherein the entities comprise an associate of a store, a point of sale, a self-checkout device, a website, a portal, an application, a digital inventory label, a headquarter, a region, a store, a supplier, or archived inventory data. (
Cunningham: Sec. 0019, RFID Tags or label, supplier; 0031 Point of Sale).

Sanli and Cunningham are both directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Cunningham at 0129, 0174, 0201). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli, which teaches detecting and managing pricing problems in view of Cunningham, to efficiently apply analysis of pricing data to enhancing the capability to using devices for capturing data. (See Cunningham at 0023, 0148, 0174).

Referring to Claim 9, Sanli teaches the system of claim 1, wherein the IPE module is further configured to generate the decision on the price change based on calendar events (
Sanli: Sec. 0026, describes price changes are based on certain dates).

Referring to Claim 10, Sanli teaches the system of claim 1, wherein the IPE module is further configured to generate the decision on the price change based on demographics, a store profile, or type of customers (
Sanli: Sec. 0026, describes price changes are based on certain location, wherein location is considered a demographic).


Claims 11-15 and 18-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-5 and 8-10.  Regarding a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising:
Sanli 0004, 0062-0064 describes the computer readable storage to executing instructions with a computing device.

Claims 6 and 16 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20100250329, Sanli, et al. to hereinafter Sanli in view of United States Patent Publication US 20130278425, Cunningham, et al. to hereinafter Cunningham in view of United States Patent Publication US US20170116631, Sarin, et al.

Referring to Claim 6, Sanli teaches the system of claim 1, wherein the set of rules regulating the item comprise a home office, a store override, a region override, and a supplier override (
Sanli: Sec. 0018, FIG. 2 depicts a block diagram of an example location hierarchy that may be utilized by a retailer. The location hierarchy 30 includes a company level 32 that stores all location sub-nodes for the company. A country level 34 resides below the company level 32, and a region level 36 is found below the country level 34 in the location hierarchy 30. A market level 38 is included after the region level 36, where the market level 38 includes nodes containing data aggregated at a market level, which may represent a single city or a portion of a larger city. Finally, a store level 40 appears beneath the market level 38 and contains nodes representing individual store locations).
Sanli describes a hierarchy for retailers and others to manage and process items that includes multiple levels, which the Examiner is interpreting each level as home office, store, region, and supplier. Then, Sanli at 0026-0031 teaches the executions of rules.

Sanli in view of Cunningham does not explicitly teach override.
However, Sarin teaches override (
Sarin: Sec. 0048, The user may choose to accept or reject the recommendation of the markdown value price generated by the application 304 and may have the ability to override it. )

Sanli, Cunningham, Sarin are all directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Cunningham at 0129, 0174, 0201; Sarin at 0035, 0041). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli in view of Cunningham, which teaches detecting and managing pricing problems in view of Sarin, to efficiently apply analysis of pricing data to improving the processing for the analyzing of pricing data to include the ability to override rules. (See Sarin at 0023, 0051).

Claim 16 recite limitations that stand rejected via the art citations and rationale applied to claim 6.  


Claims 7 and 17 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20100250329, Sanli, et al. to hereinafter Sanli in view of United States Patent Publication US 20130278425, Cunningham, et al. to hereinafter Cunningham in view of United States Patent Publication US 20140351098, Shafer, et al.

Referring to Claim 7, Sanli teaches the system of claim 1, wherein the decision on the price change for the item comprises a price drop, a price increase, a price change lockout, a fixed pricing for the inventory level (
Sanli: Sec. 0026, Certain constraints may also be incorporated into the markdown optimization. For example, sales period prices of each product/location pair (pk,1, pk,2, . . . , pk,T) may be required to follow certain business rules. Example business rules may include: successive sales period prices must be non-increasing; sales period prices must be chosen from a given set of admissible price points; an upper and/or lower bound on the amount of change in sales period price from one sales period to the next; a lower bound of a price change for a first markdown; an upper bound for the overall price change for the entire clearance horizon; limitations on the frequency of price changes such as maximum number of price changes, minimum weeks between two successive markdowns; limitations on dates of price changes such as certain dates that markdowns may not occur, dates by which a markdown must be taken; as well as others.).
Sanli describes the range of changing of prices to include increasing, upper and lower bound, certain fixed markdown constraints, in which the Examiner is interpreting as price drop, a price increase, a price change lockout, a fixed pricing.

Sanli in view of Cunningham does not explicitly teach contact merchant or supplier of the item, and what devices and entities should receive information on the decision.
However, Cunningham teaches contact merchant or supplier of the item, and what devices and entities should receive information on the decision (
Shafer: Sec. 0165, Alternatively or additionally, detailed information about the product associated with the monitoring device 10 may be presented to the shopper at the monitoring terminal 80. For example, manufacturing information, product care instructions, cost, inventory information (e.g., available colors/sizes), and/or other information may be presented to the shopper. The monitoring terminal 80 may present information to the shopper automatically in response to movement of the product or, in some cases, in response to a request for such information from the shopper after prompting by the monitoring terminal 80. The monitoring terminal 80 may provide a touch screen or voice activated interface in some embodiments. Accordingly, in some instances, the user may interact with the monitoring terminal 80 to mine desired information from the network entity 62 about available products.)
Shafer describes the use of a monitoring device used to communicating with a manufacture based on a decision to learn more about an item. See. 0075, 0232.

Sanli, Cunningham, Shafer are all directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Cunningham at 0129, 0174, 0201; Shafer at 0173, 0208). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli in view of Cunningham, which teaches detecting and managing pricing problems in view of Shafer, to efficiently apply analysis of pricing data to refining the processing for the analyzing of pricing data to include the ability to investigate the creator of products. (See Shafer at 0165, 0206).

(B)	Claim 17 recite limitations that stand rejected via the art citations and rationale applied to claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams, U.S. Pub. 20050278211, (discussing the product managing to include pricing).
Field-Darragh, et al, U.S. Pub. 20160042315, (discussing the inventory management and pricing options).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/UCHE BYRD/               Examiner, Art Unit 3624